UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2331



JOHNNIE BAILEY,

                                                          Petitioner,

          versus


DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PRO-
GRAM; ROBERT COAL COMPANY; OLD REPUBLIC INSUR-
ANCE COMPANY,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(97-1626-BLA)


Submitted:   February 11, 1999         Decided:     February 23, 1999


Before ERVIN, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Johnnie Bailey, Petitioner Pro Se.     Christian P. Barber, Sarah
Marie Hurley, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C.;
Mark Elliott Solomons, Laura Metcoff Klaus, ARTER & HADDEN, Wash-
ington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Johnnie Bailey seeks review of the Benefits Review Board’s

decision and order affirming the administrative law judge’s denial

of black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West

1986 & Supp. 1998).   Our review of the record discloses that the

Board’s decision is based upon substantial evidence and is without

reversible error.   Accordingly, we affirm on the reasoning of the

Board.    See Bailey v. DOWCP, No. 97-1626-BLA (B.R.B. June 15,

1998).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2